Name: Commission Regulation (EEC) No 3261/88 of 21 October 1988 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 291 / 12 Official Journal of the European Communities 25. 10 . 88 COMMISSION REGULATION (EEC) No 3261/88 of 21 October 1988 on die supply of various lots of white sugar as food aid Whereas given the situation on the sugar market and the special nature of the sector, the supplies should be taken from C-sUgar produced outside the production quotas, as defined in Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector (*), as last amended by Regulation (EEC) No 2306/88 ( ®) ; whereas under that Regulation refunds and monetary compensatory amounts may not be granted or export levies and monetary compensatory amounts may not be charged on exports of C-sugar, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; - Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 183 tonnes of white sugar ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 C-Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1988 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 168, 1 . 7. 1988 , p. 7. 0 OJ No L 136, 26 . 5. 1987, p. 1 . 4 OJ No L 204, 25. 7 . 1987, p. 1 . O OJ No L 177, 1 . 7. 1981 , p . 4. I6) OJ No L 201 , 27. 7. 1988 , p . 65 . 25. 10 . 8 « Official Journal of the European Communities No L 291 /13 ANNEX I 1 . Operation No (') : 274/88  Commission Decision of 16 March 1988 2. Programme : 1988 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome, telex : 626675 WFP I 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Somalia 6 . Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 500 tonnes 9 . Number of lots : one 10 . Packaging and marking (4): new jute bags, with inner polythene bag at least 0,05 mm thick,  minimum weight of jute and polythene 420 grams, net capacity 50 kilograms. Marking on bags (at least 5 cm high) : 'ACTION No 274/88 / SOMALIA 0340502 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / BERBERA' 11 . Method of mobilization 0 : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 , as last amended by Regulation No 2306/88 (Official Journal of the European Communities No L 201 of 27 July 1988, page 65) 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for marking the goods available at the port of shipment stage : 1 to 15 December 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 8 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 November 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 15 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, me de la Loi, B- 1 049 Brussels, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  25. 10 . 88No L 291 /14 Official Journal of the European Communities ANNEX II 1 . Operation No ('): 958/88  Commission Decision of 14 April 1987 2. Programme : 1987 3 . Recipient : UNHCR, Palais des Nations, CH-1211 Geneva 10 ; telex 27492 UNHCR  CH 4. Representative of the recipient (2) : SeÃ ±or Representante regional del ACNUR en Centroamerica, Los Yoses, Del Automercado 175 Este, San JosÃ ©, Costa Rica 5. Place or country of destination : Costa Rica 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 133 tonnes 9 . Number of lots : one 10 . Packaging and marking (4) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high) : 'ACCIÃ N N ° 958/88 / AZÃ CAR / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA PARA DISTRIBUCIÃ N GRATUITA POR LA OFICINA DEL ALTO COMISIONADO DE LA NACI ­ ONES UNIDAS PARA LOS REFUGIADOS / PUERTO LIMON' 11 Method of mobilization 0 : C-sugar produced in the Community as defined at (c) in the fourth sub ­ ' paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 , as last amended by Regulation (EEC) No 2306/88 , (Official Journal of the European Communities No L 201 of 27 July 1988, page 65) 12 . Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Puerto Limon 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for marking the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 18 . Deadline for the supply : 31 January 1989 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 8 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 December 1988 (c) deadline for the supply : 15 February 1989 22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels, telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer o :  25. 10 . 88 Official Journal of the European Communities No L 291 / 15 ANNEX III 1 . Operation No ('): 959/88  Commission Decision of 19 March 1987 2. Programme : 1987 3 . Recipient : UNHCR, Palais des Nations, CH-1211 Geneva 10 ; telex 27492 UNHCR -  CH 4. Representative of the recipient (2) : SeÃ ±or Representante del ACNUR para Honduras, Edificio Immo ­ biliaria, Maya, 2 do Piso, Frente Hotel Honduras, Tegucigalpa, Honduras. 5. Place or country of destination : Honduras 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality [Council Regulation (EEC) No 793/72, (OfficialJournal of the European Communities No L 94 of 21 April 1972, page 1 )] meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OfficialJournal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 350 tonnes 9. Number of lots : one 10. Packaging and marking (4): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms. Marking on bags (at least 5 cm high) : 'ACCIÃ N N ° 959/88 / AZÃ CAR / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA PARA DISTRIBUCIÃ N QRATUITA POR LA OFICINA DEL ALTO COMISIONADO DE LAS NACIONES UNIDAS PARA LOS REFUGIADOS / PUERTO CORTES' 1 1 . Method of mobilization (J) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 , as last amended by Regulation No 2306/88 , (OfficialJournal of the European Communities No L 201 of 27 July 1988, page 65) 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Puerto Cortes 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for marking the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 ' 18 . Deadline for the supply : 31 January 1989 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 8 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 December 1988 (c) deadline for the supply : 15 February 1989 22. Amount of the tendering security : 15 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  No L 291 / 16 Official Journal of the European Communities 25. 10 . 88 ANNEX IV 1 . Operation No (') : 1054/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome ; telex : 626675 WFP I 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 200 tonnes 9. Number of lots : one 10 . Packaging and marking (4): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms. Marking on bags (at least 5 cm high) : 'ACTION No 1054/88 / SUDAN 03772200 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / PORT SUDAN' 1 1 . Method of mobilization f) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 , as last amended by Regulation No 2306/88 (Official Journal of the European Communities No L 201 of 27 July 1988 , page 65) 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for marking the goods available at the port of shipment stage : 1 to 15 December 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 8 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 November 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 31 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 15 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  25. 10 . 88 Official Journal of the European Communities No L 291 /17 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels . The successful tenderer shall supply to the beneficiary or its representative on delivery the following documents :  phytosanitary certificate,  certificate of origin. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down * in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 236 01 30, 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is not applicable . The rules given in Regu ­ lation (EEC) No 2630/81 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exportation of sugar supplied under this Regulation. Q The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category.